In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered July 30, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
After the defendants made out a prima facie case for summary judgment, the plaintiff presented evidence which raised an issue of fact to warrant submission to a jury of the plaintiffs theory of res ipsa loquitur (see, Dawson v National Amusements, 259 AD2d 329; Finocchio v Crest Hollow Club, 184 AD2d 491; Nosowitz v 75-76 Polk Ave. Corp., 34 AD2d 648). The Supreme Court therefore erred in granting the defendants’ motion for summary judgment. Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.